Opinion to issue March 22, 2007







 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00169-CR
____________

IN RE ADRIAN ASHLEY WHEATFALL, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Adrian Ashley Wheatfall, filed in this Court a pro se petition for
writ of mandamus.  We deny the petition.
	If the respondent trial court has a legal duty to perform a nondiscretionary
act, the relator must make a demand for performance that the respondent refuses. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding). 
	The relator must provide this Court with a sufficient record to establish his
right to mandamus relief. See   Tex. R. App. P. 52.7.  Relator, however, has not
provided us with a record that shows the basis of  his request for counsel.  Relator
attaches a copy of correspondence from the district clerk  indicating that the trial
court denied relator's request for counsel, but does not include his motion for DNA
testing, accompanying affidavit, or the request for counsel.  See  Tex. Code Crim.
Proc. Ann. art. 64.01 (Vernon 2006).
	Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).